Detailed Action
This is the first office action on the merits for US application number 16/869,272.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 11-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 11 is/are unclear with regards to guide pin in line 19 and if such is intended to be in addition to the guide pin of line 8 as written or in reference to the guide pin of line 8 as appears to be consistent with Applicant’s original disclosure. Examiner is interpreting this as referring to, and suggests amending as, “advancing the first guide pin channel of the drill guide along the guide pin until”.
Claim(s) 11 recites/recite the limitation "the desired location" in line 20.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “come into proximity with the bone at [[the]]a desired location”.
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Streli (US 4,565,193) in view of Aikins et al. (US 2003/0040748, hereinafter “Aikins”) and Afriat (English translation of FR-2721195, hereinafter “Afriat”, as cited on the PTO-892 dated June 14, 2017).
As to claims 1-6 and 8-10, Streli discloses a system (col. 3 lines 9-12 disclose a plate, aiming device, and knocking prongs into bone, i.e. an impacting instrument) capable of use for inserting a bone plate (1) into a predetermined location (Figs. 1 and 2) of a bone (col. 3 lines 9-20), the system comprising: a bone plate (1) having a body (Figs. 1 and 2) and at least two hook shaped members (5, 5, 5, 5) capable of being inserted into at least two parallel pilot holes premade in the bone (Figs. 1 and 2, col. 3 lines 9-11), the at least two hook shaped members each having a longitudinal axis that is parallel to the other (Fig. 3, col. 2 lines 52-54 discloses that the hook shaped members 5 have and angle of 20[Symbol font/0xB0] with plane 20 and are general perpendicular to part 2, i.e. the hook shaped members 5 are disclosed to be at the same angles and are shown spaced apart and appearing to be parallel in Fig. 3; thus the hook shaped members 5 are considered to be parallel), each of the at least two hook shaped members being in a fixed positional relationship relative to each other and to the body of the bone plate (Fig. 3, col. 2 lines 52-54); a drill guide (aiming device of col. 3 lines 9-11) facilitating making the at least two parallel pilot holes in the bone (col. 3 lines 9-11 disclose bores made in the bone with the aid of the drill guide/aiming device, col. 2 lines 52-59 disclose the planes that the prongs align in); and an instrument (col. 3 lines 11-12 disclose knocking prongs into bone, i.e. with an instrument) capable of being delivering a force/impact to the bone plate (col. 3 lines 11-12 disclose knocking prongs into bone). As to claim 4, Streli discloses that the body of the bone plate further includes a locking fastener hole (3, 3, 3, 3, 3a) extending through the body (Fig. 1) and positioned to permit a fastener (col. 3 lines 18-24) extending therethrough to be placed into the bone (col. 3 lines 18-24).  As to claim 9, Streli discloses that the body of the bone plate includes a predominantly longitudinal axis and a contoured bottom surface (Fig. 3), with at least two of the hook shaped members each having the longitudinal axis disposed at a first angle relative to the predominantly longitudinal axis of the body of the bone plate (Fig. 3). As to claim 10, Streli discloses an angle between the longitudinal axis of at least one of the at least two hook shaped members of the bone plate and a predominantly longitudinal axis of an adjacent, flared region of the body of the bone plate (Figs. 1 and 2). 
Streli is silent to the premade at least two parallel pilot holes being predrilled to have a hole for each hook member; a guide pin, a portion of the guide pin being placeable into the bone at a reference location relative to the predetermined location of insertion of the bone plate into the bone; the a drill guide facilitating drilling the at least two parallel pilot holes, the drill guide having at least two drill guide channels for drilling the pilot holes, the at least two drill guide channels being substantially parallel to each other and spaced apart from each other by a distance substantially coinciding with a relative spacing of the longitudinal axes of the at least two hook shaped members, wherein the drill guide includes a first guide pin channel sized to permit passage of the guide pin therethrough while constraining lateral movement of the drill guide relative to the guide pin, the first guide pin channel being positioned in a fixed spatial relationship relative to each of the at least two drill guide channels; and the instrument being an impactable instrument rigidly and releasably attachable to the bone plate, the impactable instrument having a second guide pin channel extending through at least a portion of the impactable instrument, the second guide pin channel being sized to permit passage of the guide pin therethrough while constraining lateral movement of the impactable instrument relative to the guide pin, such that when the impactable instrument is securely attached to the bone plate and the guide pin is positioned in the bone at the reference location and extends through the second guide pin channel, the guide pin is positioned relative to the at least two hook shaped members so as to substantially align the longitudinal axes of the hook shaped members with corresponding longitudinal axes of the pilot holes to, in turn, guide the bone plate and hook shaped members to be impacted into the predetermined location of the bone. As to claim 2, Streli is silent to, upon attachment of the impactable instrument to the bone plate, the impactable instrument is not in contact with any surface portion of the bone plate that will, in turn, be in contact with the bone upon the implanting of the bone plate.  As to claim 3, Streli is silent to a fastener securely coupling the impactable instrument to the bone plate. As to claim 4, Streli is silent to the fastener securely coupling the impactable instrument to the bone plate is a cannulated fastener, permitting a pilot hole for a locking fastener to be drilled by advancing a drill bit through both the cannulated fastener and an aperture of the bone plate and into adjacent bone when the cannulated fastener is securely coupled to both the bone plate and the impactable instrument. As to claim 5, Streli is silent to, upon attachment of the impactable instrument to the bone plate, the fastener is coupled to an aperture that is disposed through the body of the bone plate and that is positioned to permit a locking fastener to be placed though the aperture and into the bone along an extended axis intersecting a plane joining longitudinal axes of the at least two hook shaped members of the bone plate. As to claim 6, Streli is silent to the impactable instrument further including a detachable handle. As to claim 8, Streli is silent to the bottom surface of the impactable instrument having a surface contour substantially matching a top surface contour of an adjacent portion of the bone plate upon attachment of the impactable instrument to the bone plate. As to claim 9, Streli is silent to the body of the drill guide includes a predominantly longitudinal axis and a contoured bottom surface, and at least two of the drill guide channels each have a predominantly longitudinal axis extending therethrough and disposed at a second angle relative to the predominantly longitudinal axis of the body of the drill guide; at least a first portion of the contoured bottom surface of the bone plate substantially matching in contour a corresponding first portion of the contoured bottom surface of the drill guide; the first angle and the second angle being substantially equal to each other; and the predominantly longitudinal axes of the drill guide channels each being spaced and oriented relative to the first portion of the contoured bottom surface of the drill guide in a manner substantially equal to a spacing and orientation of a corresponding one of the predominantly longitudinal axes of the hook shaped members relative to the matching first portion of the contoured bottom surface of the bone plate. As to claim 10, Streli is silent to at least one of the drill guide channels has a predominantly longitudinal axis extending therethrough that is disposed at an angle relative to a predominantly longitudinal axis of a flared region of the body of the drill guide that substantially corresponds to the angle between the longitudinal axis of at least one of the at least two hook shaped members of the bone plate and the predominantly longitudinal axis of the adjacent, flared region of the body of the bone plate.
Afriat teaches a system (6, 8, 1/15, Figs. 1-4) capable of use for inserting a bone plate (2) into a predetermined location (Fig. 2) of a bone (Fig. 2), the system comprising: a bone plate (2) having a body including a hook shaped member (4) capable of use for insertion into pilot holes predrilled into the bone (Fig. 2, page 7 top paragraph discloses the use of drilling guns to prepare for insertion of the plate); a guide pin (1/15, page 6 bottom paragraph discloses guide pin 1 in passage 12 of guide 8 (Fig. 4), page 7 5th paragraph from the top discloses that guide pin 15 is left in place, page 7 next to bottom paragraph discloses the plate inserted onto guide pin 15 in channel 14 to bring the bone and plate into contact), a portion of the guide pin being capable of being placed into the bone at a reference location relative to the predetermined location of insertion of the bone plate into the bone (Figs. 2-4, page 6 8th paragraph from the top, page 7 5th and 7th paragraph from the top, page 8 5th paragraph from the top, i.e., page 6 bottom paragraph, page 7 5th paragraph from the top, page 7 next to bottom paragraph); and a drill guide (6, 8) facilitating drilling of at least two parallel pilot holes in the bone (page 6 8th paragraph from the top, page 7 top paragraph) the drill guide having at least two drill guide channels (18s, Fig. 4, page 6 next to bottom paragraph) capable of use for drilling the pilot holes (page 7 top paragraph), the at least two drill guide channels being substantially parallel to each other (page 6 8th paragraph from the top, page 7 top paragraph) and spaced apart from each other by a distance (Fig. 4, page 6 8th paragraph from the top, page 7 top paragraph) substantially coinciding with a relative spacing of the longitudinal axes of the at least two hook shaped members (Fig. 4, page 7 7th paragraph from the top), wherein the drill guide includes a first guide pin channel (12) sized capable of permitting passage of the guide pin therethrough (Fig. 4, page 6 next to bottom paragraph and page 6 bottom paragraph discloses guide pin 1 in passage 12 of guide 8) while constraining lateral movement of the drill guide relative to the guide pin (Fig. 4, page 6 bottom paragraph), the first guide pin channel being positioned in a fixed spatial relationship relative to each of the at least two drill guide channels (Fig. 4, page 6 next to bottom paragraph). As to claim 9, Afriat teaches that the body of the bone plate includes a predominantly longitudinal axis and a contoured bottom surface (Fig. 2), with the hook shaped member having the longitudinal axis disposed at a first angle relative to the predominantly longitudinal axis of the body of the bone plate (Fig. 2); the body of the drill guide includes a predominantly longitudinal axis and a contoured bottom surface (Fig. 1), and at least two of the drill guide channels each have a predominantly longitudinal axis extending therethrough and disposed at a second angle relative to the predominantly longitudinal axis of the body of the drill guide (Figs. 1 and 4, page 6 8th paragraph from the top); at least a first portion of the contoured bottom surface of the bone plate substantially matching in contour a corresponding first portion of the contoured bottom surface of the drill guide (Figs. 1 and 2); the first angle and the second angle being substantially equal to each other (Figs. 1, 2, and 4, page 6 8th paragraph from the top); and the predominantly longitudinal axes of the drill guide channels each being spaced and oriented relative to the first portion of the contoured bottom surface of the drill guide in a manner substantially equal to a spacing and orientation of the predominantly longitudinal axes of the hook shaped member relative to the matching first portion of the contoured bottom surface of the bone plate (Figs. 1 and 2). As to claim 10, Afriat teaches that at least one of the drill guide channels has a predominantly longitudinal axis extending therethrough that is disposed at an angle relative to a predominantly longitudinal axis of a flared region of the body of the drill guide that substantially corresponds to an angle between the longitudinal axis of the hook shaped member of the bone plate and a predominantly longitudinal axis of an adjacent, flared region of the body of the bone plate (Figs. 1 and 2).
Aikins teaches a system (160, 184, 106) capable of use for inserting a bone plate (72) into a predetermined location (Fig. 22b) of a bone, the system comprising: a bone plate (72) having a body including a hook shaped member (76) capable of being inserted into holes in the bone (Fig. 15); a guide pin (106), a portion of the guide pin being able to be placed into the bone (Fig. 22b) at a reference location relative to the predetermined location of insertion of the bone plate into the bone (Figs. 6 and 22b, ¶66); and an instrument (160) capable of being impacted (on impaction head 184, Fig. 15, ¶75) and rigidly and capable of being releasably attached to the bone plate (via 162, Figs. 13-16, ¶73), the impactable instrument having a second guide pin channel (180, shown in Fig. 22b extending through 160 and holding guide pin 106, Fig. 13, ¶74) extending through at least a portion of the impactable instrument (Fig. 22b, ¶74), the second guide pin channel being sized to be capable of permitting passage of the guide pin therethrough (Fig. 22b, ¶74) while constraining lateral movement of the impactable instrument relative to the guide pin (Figs. 15, 16, and 19-22b, ¶74), such that when the impactable instrument is securely attached to the bone plate and the guide pin is positioned in the bone at the reference location and extends through the second guide pin channel (Fig. 15), the guide pin is positioned relative to the hook shaped member (Figs. 15 and 22b) so as to substantially align the longitudinal axes of the hook shaped members with corresponding longitudinal axes of the pilot holes (Figs. 15 and 22b) to, in turn, guide the bone plate and hook shaped members to be impacted into the predetermined location of the bone (Figs. 15 and 22b). As to claim 2, Aikins teaches that, upon attachment of the impactable instrument to the bone plate, the impactable instrument is not in contact with any surface portion of the bone plate that will, in turn, be in contact with the bone upon the implanting of the bone plate (Fig. 22b). As to claim 3, Aikins teaches a fastener (166, 204, Figs. 14, 16, 18, and 22b) securely coupling the impactable instrument to the bone plate (Figs. 14, 16, 18, and 22b, ¶73). As to claim 4, Aikins teaches that the fastener securely coupling the impactable instrument to the bone plate is a cannulated fastener (166, 204, Figs. 14 and 18), capable of permitting a pilot hole capable of use for a locking fastener to be drilled by advancing a drill bit through both the cannulated fastener and an aperture of the bone plate and into adjacent bone when the cannulated fastener is securely coupled to both the bone plate and the impactable instrument (at least when 166 is inserted with 168 extending into the plate hole as shown in Fig. 15 but prior to insertion of 164 (Figs. 14 and 15, ¶73) and at least when 204 is positioned as shown in Figs. 16, 18, and 22b, ¶77). As to claim 5, Aikins teaches that, upon attachment of the impactable instrument to the bone plate, the fastener is coupled to an aperture (82b, Figs. 13 and 15, ¶73) that is disposed through the body of the bone plate (Figs. 13, 14, 16, 18, and 22b, ¶73) and that is positioned to permit a locking fastener (206b, Fig. 26, ¶85) to be placed though the aperture and into the bone (Figs. 14, 16, and 18) along an extended axis intersecting a plane joining longitudinal axes of the at least two hook shaped members of the bone plate (Fig. 26). As to claim 6, Aikins teaches that the impactable instrument further includes a detachable handle (184, Fig. 15, ¶75). As to claim 8, Aikins teaches that the bottom surface of the impactable instrument has a surface contour substantially matching a top surface contour of an adjacent portion of the bone plate upon attachment of the impactable instrument to the bone plate (Fig. 22b). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify/clarify that the bores/holes for the prongs/hook members made in the bone with the aid of the drill guide/aiming device at an angle of 20[Symbol font/0xB0] to a plane of the plate as disclosed by Streli include a bore/hole for each prong/hook member, i.e. a 1:1 ratio of 1 bore : 1 prong, in order to achieve the specified angle of 20[Symbol font/0xB0] to a plane of the plate for each prong/hook member (Streli col. 2 lines 52-60) to effectively prevent the articular part from sliding off the prongs/hook members (Streli col. 2 lines 60-62). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify the structure of the drill guide/aiming device and plate as disclosed by Streli include at least two substantially parallel drill guide channels used to drill at least two parallel pilot holes, a guide pin, a first guide pin channel between the drill guide channels, a contoured bottom surface, and a locking fastener positioning channel as taught by Afriat in order to select known drill guide features to aid in drilling spaced parallel holes in the bone (Afriat Fig. 4, page 6 8th paragraph from the top, page 7 top paragraph) and use the guide pin to align the plate with the drilled bores (Afriat page 6 8th paragraph from the top, page 7 5th and 7th paragraph from the top, page 8 5th paragraph from the top), i.e. to ensure accurate bore positioning and, thus, accurate hook shaped member positioning in the drilled bores. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify the structure of the instrument as disclosed by Streli includes a second guide pin channel, cannulated fasteners, and detachable handle as taught by Aikins in order to select known impacting instrument features to aid in insertion of a bone plate with a hook shaped member (Aikins Figs. 13 and 22b) by driving the hook shaped member of the plate into an opening in the bone (Aikins ¶10), i.e. to knock the hook shaped members into bone (Streli col. 3 lines 9-12). 
As a result of the combination, as to claim 1, the combination of Streli, Afriat, and Aikins discloses the at least two drill guide channels (Streli col. 3 lines 9-11; Afriat 18s) enabling at least two pilot holes to be drilled through the drill guide channels and into the bone (Streli col. 3 lines 9-11; Afriat page 7 top paragraph), the at least two drill guide channels being substantially parallel to each other (Afriat page 6 8th paragraph from the top, page 7 top paragraph) and spaced apart from each other by a distance (Afriat Fig. 4, page 6 8th paragraph from the top, page 7 top paragraph) substantially coinciding with a relative spacing of the longitudinal axes of the at least two hook shaped members (Streli Figs. 1-3, col. 2 lines 52-62; Afriat Fig. 4, page 7 7th paragraph from the top), such that when the impactable instrument (Streli col. 3 lines 10-12; Aikins 160) is securely attached to the bone plate (Aikins Fig. 15) and the guide pin is positioned in the bone at the reference location and extends through the second guide pin channel (Aikins Fig. 15), the guide pin is positioned relative to the at least two hook shaped members (Streli Figs. 1-3, col. 3 lines 10-12; Aikins Fig. 15) so as to substantially align the longitudinal axes of the hook shaped members with corresponding longitudinal axes of the pilot holes (Streli Figs. 1-3, col. 3 lines 10-12; Aikins Figs. 15 and 22b) to, in turn, guide the bone plate and hook shaped members to be impacted into the predetermined location of the bone (Streli Figs. 1-3, col. 3 lines 10-12; Aikins Figs. 15 and 22b). As a result of the combination, as to claim 9, the combination of Streli, Afriat, and Aikins discloses that the at least two hook shaped members having the longitudinal axis disposed at a first angle relative to the predominantly longitudinal axis of the body of the bone plate (Streli Fig. 3); the body of the drill guide includes a predominantly longitudinal axis and a contoured bottom surface (Afriat Fig. 1), and at least two of the drill guide channels each have a predominantly longitudinal axis extending therethrough and disposed at a second angle relative to the predominantly longitudinal axis of the body of the drill guide (Afriat Figs. 1 and 4, page 6 8th paragraph from the top); at least a first portion of the contoured bottom surface of the bone plate substantially matching in contour a corresponding first portion of the contoured bottom surface of the drill guide (Afriat Figs. 1 and 2); the first angle and the second angle being substantially equal to each other (Afriat Figs. 1, 2, and 4, page 6 8th paragraph from the top); and the predominantly longitudinal axes of the drill guide channels each being spaced and oriented relative to the first portion of the contoured bottom surface of the drill guide in a manner substantially equal to a spacing and orientation of a corresponding one of the predominantly longitudinal axes of the hook shaped member relative to the matching first portion of the contoured bottom surface of the bone plate (Streli Fig. 3, col. 2 lines 52-62; Afriat Figs. 1 and 2). 

As to claims 11-13, Streli discloses a method (col. 3 lines 9-24 discloses fixing a plate with premade bores in the bone made with an aiming device and knocking prongs into the bone, i.e. with an impacting instrument, followed by using screws to attach the plate to the bone) capable of use for inserting a bone plate (1) into a predetermined location (Figs. 1 and 2) of a bone (col. 3 lines 9-20), the method comprising the steps of: providing a bone plate (1) having a body (Figs. 1 and 2) and at least two hook shaped members (5, 5, 5, 5) capable of being inserted into at least two parallel pilot holes premade in the bone (Figs. 1 and 2, col. 3 lines 9-11), the at least two hook shaped members each having a longitudinal axis that is parallel to the other (Fig. 3, col. 2 lines 52-54 discloses that the hook shaped members 5 have and angle of 20[Symbol font/0xB0] with plane 20 and are general perpendicular to part 2, i.e. the hook shaped members 5 are disclosed to be at the same angles and are shown spaced apart and appearing to be parallel in Fig. 3; thus the hook shaped members 5 are considered to be parallel), each of the at least two hook shaped members being in a fixed positional relationship relative to each other and to the body of the bone plate (Fig. 3, col. 2 lines 52-54); providing a drill guide (aiming device of col. 3 lines 9-11) facilitating making the at least two parallel pilot holes in the bone (col. 3 lines 9-11 disclose bores made in the bone with the aid of the drill guide/aiming device, col. 2 lines 52-59 disclose the planes that the prongs align in); and providing an instrument (col. 3 lines 11-12 disclose knocking prongs into bone, i.e. with an instrument) capable of being delivering a force/impact to the bone plate (col. 3 lines 11-12 disclose knocking prongs into bone). 
Streli is silent to the premade at least two parallel pilot holes being predrilled to have a hole for each hook member; placing a portion of a guide pin into the bone at a reference location relative to the predetermined location of insertion of the bone plate into the bone; the drill guide facilitating drilling the at least two parallel pilot holes in the bone, the drill guide having at least two drill guide channels for drilling the pilot holes, the at least two drill guide channels being substantially parallel to each other and spaced apart from each other by a distance substantially coinciding with a relative spacing of the longitudinal axes of the at least two hook shaped members, wherein the drill guide includes a first guide pin channel sized to permit passage of the guide pin therethrough while constraining lateral movement of the drill guide relative to the guide pin, the first guide pin channel being positioned in a fixed spatial relationship relative to each of the at least two drill guide channels; advancing the first guide pin channel of the drill guide along guide pin until the at least two drill guide channels come into proximity with the bone at the desired location; advancing a drill bit through each of the at least two drill guide channels to drill each of the at least two pilot holes; removing the drill guide and the first guide pin channel from the guide pin by drawing the drill guide away from the bone; and the instrument being an impactable instrument rigidly and releasably attachable to the bone plate, the impactable instrument having a second guide pin channel extending through at least a portion of the impactable instrument, the second guide pin channel being sized to permit passage of the guide pin therethrough while constraining lateral movement of the impactable instrument relative to the guide pin, securely attaching the impactable instrument to the bone plate; and advancing the second guide pin channel of the impactable instrument along the guide pin to substantially align the longitudinal axes of the hook shaped members with corresponding longitudinal axes of the pilot holes to, in turn, guide the bone plate and hook shaped members to be impacted into the predetermined location of the bone. As to claim 12, Streli is silent to the step of striking an impactable surface region of the impactable instrument to, in turn, advance each of the at least two hook shaped members into corresponding pilot holes. As to claim 13, Streli is silent to the step of detaching the impactable instrument from the bone plate following the advancement of each of the at least two hook shaped members into corresponding pilot holes.
Afriat teaches a method (6, 8, 1/15, Figs. 1-4) capable of use for inserting a bone plate (2) into a predetermined location (Fig. 2) of a bone (Fig. 2), the method comprising the steps of: providing a bone plate (2) having a body including a hook shaped member (4) capable of use for insertion into pilot holes predrilled into the bone (Fig. 2, page 7 top paragraph discloses the use of drilling guns to prepare for insertion of the plate); placing a portion of a guide pin (1/15, page 6 bottom paragraph discloses guide pin 1 in passage 12 of guide 8 (Fig. 4), page 7 5th paragraph from the top discloses that guide pin 15 is left in place, page 7 next to bottom paragraph discloses the plate inserted onto guide pin 15 in channel 14 to bring the bone and plate into contact) into the bone at a reference location relative to the predetermined location of insertion of the bone plate into the bone (Figs. 2-4, page 6 8th paragraph from the top, page 7 5th and 7th paragraph from the top, page 8 5th paragraph from the top, i.e., page 6 bottom paragraph, page 7 5th paragraph from the top, page 7 next to bottom paragraph); providing a drill guide (6, 8) facilitating drilling of at least two parallel pilot holes in the bone (page 6 8th paragraph from the top, page 7 top paragraph), the drill guide having at least two drill guide channels (18s, Fig. 4, page 6 next to bottom paragraph) capable of use for drilling the pilot holes (page 7 top paragraph), the at least two drill guide channels being substantially parallel to each other (page 6 8th paragraph from the top, page 7 top paragraph) and spaced apart from each other by a distance (Fig. 4, page 6 8th paragraph from the top, page 7 top paragraph) substantially coinciding with a relative spacing of the longitudinal axes of the at least two hook shaped members (Fig. 4, page 7 7th paragraph from the top), wherein the drill guide includes a first guide pin channel (12) sized capable of permitting passage of the guide pin therethrough (Fig. 4, page 6 next to bottom paragraph and page 6 bottom paragraph discloses guide pin 1 in passage 12 of guide 8) while constraining lateral movement of the drill guide relative to the guide pin (Fig. 4, page 6 bottom paragraph), the first guide pin channel being positioned in a fixed spatial relationship relative to each of the at least two drill guide channels (Fig. 1); advancing the first guide pin channel of the drill guide pin until the at least two drill guide channels come into proximity with the bone at a desired location (Fig. 1, page 6 6th paragraph from the top); advancing a drill bit through each of the at least two drill guide channels to drill each of the at least two pilot holes (page 7 top paragraph); removing the drill guide and the first guide pin channel from the guide pin by drawing the drill guide away from the bone (Figs. 1-3, page 7 2nd and 5th paragraphs from the top). 
Aikins teaches a method (using 160, 184, 106, Figs. 6-32, ¶66) capable of use for inserting a bone plate (72) into a predetermined location (Fig. 22b), the method comprising the steps of: providing a bone plate (72) having a body including a hook shaped member (76) capable of being inserted into holes in the bone (Fig. 15); placing a portion of a guide pin (106) into the bone at a reference location relative to the predetermined location of insertion of the bone plate into the bone (Figs. 6 and 22b, ¶66); providing a drill guide (108, 136, Figs. 7-9) facilitating drilling the at least two parallel pilot holes in the bone (Fig. 9, ¶69), the drill guide having at least two drill guide channels (142s, Figs. 7-9, ¶42) capable of use for drilling the pilot holes (Fig. 9, ¶69), the at least two drill guide channels being substantially parallel to each other and spaced apart from each other by a distance substantially coinciding with a relative spacing of the longitudinal axes of the at least two hook shaped members (Figs. 7-9), wherein the drill guide includes a first guide pin channel (116, Figs. 7-9, ¶67) sized to permit passage of the guide pin therethrough (Figs. 7-9, ¶67) while constraining lateral movement of the drill guide relative to the guide pin (Figs. 7-9), the first guide pin channel being positioned in a fixed spatial relationship relative to each of the at least two drill guide channels (when positioned as shown in Fig. 9); advancing the first guide pin channel of the drill guide along the guide pin until the at least two drill guide channels come into proximity with the bone at a desired location (Figs. 7-9, ¶s 68 and 69); advancing a drill bit (137) through each of the at least two drill guide channels to drill each of the at least two pilot holes (Fig. 9, ¶69); removing the drill guide and the first guide pin channel from the guide pin by drawing the drill guide away from the bone (Figs. 12-13, ¶s 72 and 73); and providing an instrument (160) capable of being impacted (on impaction head 184, Fig. 15, ¶75) and rigidly and capable of being releasably attached to the bone plate (via 162, Figs. 13-16, ¶73), the impactable instrument having a second guide pin channel (180, shown in Fig. 22b extending through 160 and holding guide pin 106, Fig. 13, ¶74) extending through at least a portion of the impactable instrument (Fig. 22b, ¶74), the second guide pin channel being sized to be capable of permitting passage of the guide pin therethrough (Fig. 22b, ¶74) while constraining lateral movement of the impactable instrument relative to the guide pin (Figs. 15, 16, and 19-22b, ¶74), securely attaching the impactable instrument to the bone plate (Figs. 13-15, ¶s 73 and 75); and advancing the second guide pin channel of the impactable instrument along the guide pin (Figs. 13 and 15, ¶75) to substantially align the longitudinal axes of the hook shaped members with corresponding longitudinal axes of the pilot holes (Figs. 15 and 22b) to, in turn, guide the bone plate and hook shaped members to be impacted into the predetermined location of the bone (Figs. 15 and 22b). As to claim 12, Aikins teaches the step of striking an impactable surface region (upper surface of 186 as shown in Fig. 15) of the impactable instrument (Fig. 15, ¶75) to, in turn, advance each of the at least two hook shaped members into corresponding pilot holes (Figs. 15 and 22b, ¶75). As to claim 13, Aikins teaches to the step of detaching the impactable instrument from the bone plate following the advancement of each of the at least two hook shaped members into corresponding pilot holes (Figs. 26-28, ¶85). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify/clarify that the bores/holes for the prongs/hook members made in the bone with the aid of the drill guide/aiming device at an angle of 20[Symbol font/0xB0] to a plane of the plate as disclosed by Streli include a bore/hole for each prong/hook member, i.e. a 1:1 ratio of 1 bore : 1 prong, in order to achieve the specified angle of 20[Symbol font/0xB0] to a plane of the plate for each prong/hook member (Streli col. 2 lines 52-60) to effectively prevent the articular part from sliding off the prongs/hook members (Streli col. 2 lines 60-62). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify the structure of the drill guide/aiming device and plate as disclosed by Streli include at least two substantially parallel drill guide channels used to drill at least two parallel pilot holes, a guide pin, a first guide pin channel between the drill guide channels, a contoured bottom surface, and a locking fastener positioning channel as taught by Afriat in order to select known drill guide features to aid in drilling spaced parallel holes in the bone (Afriat Fig. 4, page 6 8th paragraph from the top, page 7 top paragraph) and use the guide pin to align the plate with the drilled bores (Afriat page 6 8th paragraph from the top, page 7 5th and 7th paragraph from the top, page 8 5th paragraph from the top), i.e. to ensure accurate bore positioning and, thus, accurate hook shaped member positioning in the drilled bores. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify the method as disclosed by Streli includes placing the guide pin into the bone, then advancing the first guide pin channel of the drill guide along guide pin to drill each of the pilot holes, removing the drill guide, advancing the second guide pin channel of the impactable instrument along the guide pin to guide the bone plate and hook shaped members to be impacted, striking the impactable instrument to advance each of the at least two hook shaped members into corresponding pilot holes, and detaching the impactable instrument from the bone plate as taught by Aikins in order to select known method steps to insert of a bone plate with a hook shaped member (Aikins Figs. 13 and 22b, ¶6) by driving the hook shaped member of the plate into an opening in the bone (Aikins ¶10), i.e. to knock the hook shaped members into bone (Streli col. 3 lines 9-12), to compress a fracture (Aikins ¶66, Streli col. 2 lines 20-23). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify the structure of the instrument as disclosed by Streli includes a second guide pin channel, cannulated fasteners, and detachable handle as taught by Aikins in order to select known impacting instrument features to aid in insertion of a bone plate with a hook shaped member (Aikins Figs. 13 and 22b) by driving the hook shaped member of the plate into an opening in the bone (Aikins ¶10), i.e. to knock the hook shaped members into bone (Streli col. 3 lines 9-12). 
As a result of the combination, as to claim 11, the combination of Streli, Afriat, and Aikins discloses the at least two drill guide channels (Streli col. 3 lines 9-11; Afriat 18s) enabling at least two pilot holes to be drilled through the drill guide channels and into the bone (Streli col. 3 lines 9-11; Afriat page 7 top paragraph), the at least two drill guide channels being substantially parallel to each other (Afriat page 6 8th paragraph from the top, page 7 top paragraph) and spaced apart from each other by a distance (Afriat Fig. 4, page 6 8th paragraph from the top, page 7 top paragraph) substantially coinciding with a relative spacing of the longitudinal axes of the at least two hook shaped members (Streli Figs. 1-3, col. 2 lines 52-62; Afriat Fig. 4, page 7 7th paragraph from the top), such that when the impactable instrument (Streli col. 3 lines 10-12; Aikins 160) is securely attached to the bone plate (Aikins Fig. 15) and the guide pin is positioned in the bone at the reference location and extends through the second guide pin channel (Aikins Fig. 15), the guide pin is positioned relative to the at least two hook shaped members (Streli Figs. 1-3, col. 3 lines 10-12; Aikins Fig. 15) so as to substantially align the longitudinal axes of the hook shaped members with corresponding longitudinal axes of the pilot holes (Streli Figs. 1-3, col. 3 lines 10-12; Aikins Figs. 15 and 22b) to, in turn, guide the bone plate and hook shaped members to be impacted into the predetermined location of the bone (Streli Figs. 1-3, col. 3 lines 10-12; Aikins Figs. 15 and 22b). As a result of the combination, as to claim 12, the combination of Streli, Afriat, and Aikins discloses the step of striking an impactable surface region (Streli col. 3 lines 10-12; Aikins upper surface of 186 as shown in Fig. 15) of the impactable instrument (Streli col. 3 lines 10-12; Aikins Fig. 15, ¶75) to, in turn, advance each of the at least two hook shaped members into corresponding pilot holes (Streli col. 3 lines 10-12; Aikins Figs. 15 and 22b, ¶75). As to claim 13, Aikins teaches to the step of detaching the impactable instrument from the bone plate following the advancement of each of the at least two hook shaped members into corresponding pilot holes (Streli Figs. 1-3; Aikins Figs. 26-28, ¶85).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Streli, Afriat, and Aikins in view of Descamps (English translation of FR-1443965, hereinafter “Descamps”, as cited on the PTO-892 dated June 14, 2017).
As to claim 7, the combination of Streli, Afriat, and Aikins discloses the invention of claim 6 and that the detachable handle includes a top impacting surface (1 Aikins 86, ¶75).
The combination of Streli, Afriat, and Aikins is silent to the detachable handle including an open interior region in communication with the second guide pin channel of the impactable instrument upon attachment of the detachable handle to the impactable instrument.
Descamps teaches a cannulated impacting instrument (Figs. 11 and 47-49) capable of securely attaching to a bone plate (Figs. 11 and 43-46) having a hook shaped member (56), the cannulated impacting instrument having a cannulated/second guide pin channel (69, 76) extending through at least a portion of the impactable instrument (Figs. 47 and 49, page 13 top paragraph and 3rd paragraph from the top) and capable of receiving a guide pin (1, Fig. 11, page 13 3rd paragraph from the top), the instrument including a detachable handle (70, Fig. 49), wherein the detachable handle includes a top impacting surface (right surface of 72 as shown in Figs. 11 and 49) and an open interior region (76) in communication with the second guide pin channel of the impactable instrument upon attachment of the detachable handle to the impactable instrument (Fig. 11).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the detachable handle, guide pin, and channel as disclosed by the combination of Streli, Afriat, and Aikins to be positioned aligned with the hook shaped member and have an open interior in communication with the second guide pin channel of the impactable instrument upon attachment of the detachable handle to the impactable instrument as taught by Descamps in order to use the pin for guiding the instrument (Descamps page 2 9th paragraph from the top) and apply force to penetrate the hook shaped member into the drilled hole (Descamps page 14 3rd paragraph from the top) so that the hook shaped member slides into the drilled hole, i.e. without causing a moment/torque about the hook shaped member perpendicular to a longitudinal axis of the plate body. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775